       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM TWO TWO,                 :              Civil No. 1:17-CV-02222
                                 :
        Plaintiff,               :
                                 :
        v.                       :
                                 :
NAPA TRANSPORTATION, INC. et al. :
                                 :
        Defendants.              :              Judge Jennifer P. Wilson
                                MEMORANDUM
      This is an employment discrimination case in which Plaintiff William Two

Two (“Two Two”) alleges that he was terminated on the basis of his race in

violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. The

case is presently before the court on Defendants’ motion for summary judgment.

For the reasons that follow, the motion is granted in part and denied in part.

                    BACKGROUND AND PROCEDURAL HISTORY

      Two Two is a Native American individual who worked as a truck driver for

Defendant NAPA Transportation Inc. (“NAPA”) before being terminated in 2017.

On December 4, 2017, he filed a complaint in this district alleging that he had been

terminated because of his race in violation of Title VII and § 1981. (Doc. 1.) The

complaint named as defendants NAPA and Joseph Dennison (“Dennison”),

NAPA’s Chief Financial Officer (“CFO”). (Id. ¶¶ 3–4.)

      United States District Judge Yvette Kane denied Defendants’ motion to

dismiss the complaint on July 24, 2018, and Defendants then answered the
                                          1
        Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 2 of 21




complaint on August 13, 2018. (Docs. 17, 19.) The case was reassigned to the

undersigned pursuant to a verbal order on November 19, 2019. Defendants

subsequently filed the instant motion for summary judgment on December 20,

2019. (Doc. 57.) Briefing on the motion has concluded, and it is now ripe for the

court’s disposition. (See Docs. 61, 73–74.)

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                               STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).
                                           2
        Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 3 of 21




      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).



                                           3
         Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 4 of 21




       Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                      MATERIAL FACTS 1

       Two Two is a Native American individual who began working for NAPA as

a truck driver in 2014. (Doc. 1 ¶ 19; Doc. 19 ¶ 19; Doc. 57 ¶¶ 7, 30; Doc. 72 ¶¶ 7,

30.) During his employment, Two Two was involved in a crash in July 2014 that

NAPA deemed preventable. (Defendants’ Exhibit E, Doc. 57-2 at 220.) As a

result, NAPA gave Two Two a letter that informed him that any future preventable

crashes could lead to termination of his employment. (Id.)




1
  Where a fact is admitted by both sides either in the complaint, answer, or statements of material
facts, the court will cite pleadings from both parties and treat the fact as undisputed. Conversely,
where a fact is not admitted by both sides, the court will view the fact in the light most favorable
to Two Two as the non-movant and draw all reasonable inferences in his favor to determine
whether there is a genuine issue of material fact for trial. See Jutrowski, 904 F.3d at 288.
                                                  4
         Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 5 of 21




       Two Two’s employment with NAPA was terminated in November 2014.

(Doc. 57 ¶ 13; Doc. 72 ¶ 13.) Approximately a year later, he entered into a

contracting lease agreement for a truck with NAPA. (Doc. 57 ¶ 14; Doc. 72 ¶ 14.)

Under the contract, Two Two was classified as an owner-operator of the truck.

(Doc. 57 ¶ 16; Doc. 72 ¶ 16.) The contract further provided that Two Two’s

services to NAPA were “strictly as a contractor and not as an employee.” (Doc. 57

¶ 17; Doc. 72 ¶ 17.) Two Two was responsible for the maintenance and inspection

of his truck under the contract. (Doc. 57 ¶¶ 18–22; Doc. 72 ¶¶ 18–22.)2 Two Two

was also given independent discretion under the contract to control the manner and

means by which he performed his work. (Doc. 57 ¶ 23; Doc. 72 ¶ 23.) Under the

terms of the contract, Two Two was required to maintain his own equipment and

insurance, was given discretion to determine his own hours and breaks, and was




2
  Two Two asserts that the terms of the contract “are conclusions of law” and does not respond to
Defendants’ factual allegations regarding the terms of the contract. (Doc. 72 ¶¶ 18–23.) The
court disagrees. The terms of the contract between Two Two and NAPA defined several factual
aspects of their professional relationship that are plainly relevant to the question of whether Two
Two was an employee or an independent contractor, see, e.g., Brown v. J. Kaz, Inc., 581 F.3d
175, 180 (3d Cir. 2009), and Two Two cannot evade the responsibility of responding to
Defendants’ factual allegations simply by labeling them “conclusions of law.” See Thomas v.
Duvall, No. 3:16-CV-00451, 2019 WL 8013742, at *6 (M.D. Pa. Oct. 3, 2019) (deeming
allegations in the plaintiff’s complaint admitted where defendants labeled factual allegations as
conclusions of law), report and recommendation adopted, No. 3:16-CV-00451, 2019 WL
6769324, at *1 (M.D. Pa. Dec. 12, 2019); see also Kegerise v. Susquehanna Twp. Sch. Dist., 321
F.R.D. 121, 124 (M.D. Pa. 2016) (holding that party could not evade obligation to respond to
allegation by labeling it a conclusion of law). Accordingly, Defendants’ factual allegations
regarding the terms of the contract are deemed admitted.
                                                   5
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 6 of 21




given the right to determine his methods and hire his own employees if necessary.

(See Defendants’ Exhibit G, Doc. 57-2 at 223–37.)

      On March 24, 2017, Two Two was involved in an accident in Stratford,

Connecticut. (Doc. 57 ¶ 24; Doc. 72 ¶ 24.) Following the accident, Two Two’s

truck was taken for repairs at a Freightliner repair shop. (Doc. 72 ¶¶ 37–39; Doc.

74-1 ¶¶ 37–39.) Freightliner subsequently inspected the truck and passed it. (Doc.

72 ¶ 39; Doc. 74-1 ¶ 39.) Nevertheless, NAPA required Two Two to have the

truck inspected a second time. (Two Two Deposition, Doc. 73-2 at 51–52.)

NAPA performed the second inspection and concluded that the brakes on Two

Two’s truck were defective. (Id. at 53–54.) NAPA repaired the brakes and Two

Two’s truck passed the inspection. (Id.)

      Two Two was involved in another accident in Cumberland County,

Pennsylvania on June 9, 2017. (Doc. 57 ¶ 25; Doc. 72 ¶ 25.) During that accident,

Two Two’s brakes failed and his truck rear-ended another vehicle. (Doc. 57 ¶ 26;

Doc. 72 ¶ 26; Doc. 73-2 at 70.) NAPA subsequently inspected the vehicle and

agreed that the brakes were defective. (Doc. 72 ¶¶ 51–52; Doc. 74-1 ¶¶ 51–52.)

Two Two offered to pay for the necessary repairs to the truck, and Dennison

responded “No, you’re fired. And we don’t have the money to be loaning you.”

(Doc. 72 ¶¶ 55–56; Doc. 74-1 ¶¶ 55–56.) Two Two informed Dennison that he

had the money to repair the truck, and Dennison responded “I’m tired of you
                                           6
           Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 7 of 21




people ripping me off. Get off of my property. You’ve got one hour.” (Doc. 72 ¶

57.)3 Two Two asked Dennison what he meant by “you people” and Dennison

responded, “well you know what I mean William, you people.” (Id. ¶ 58.)

         Two Two was treated differently from his white coworkers on several

occasions during his employment with NAPA. Specifically, Two Two testified

that he was repeatedly referred to by only his last name and that no other employee

was referred to by their last name. (Doc. 73-2 at 92–93.) Two Two was also

denied the use of a rental truck while his truck was being repaired, despite a white

coworker being granted the use of a rental truck in a similar situation. (Id. at 105–

06.)

                    THE PARTIES’ SUMMARY JUDGMENT ARGUMENTS

         Defendants raise several arguments at the summary judgment stage. First,

they argue they are entitled to summary judgment as to Two Two’s Title VII claim

because Two Two was not an employee as defined by that statute. (Doc. 61 at 8–

13.) Second, Defendants argue they are entitled to summary judgment as to Two

Two’s race discrimination claims because Two Two cannot establish a prima facie

case of discrimination. (Id. at 16–19.) Third, Defendants argue that Two Two has

not specifically pleaded a hostile work environment claim but that Defendants




3
    Defendants deny that Dennison ever said “you people” to Two Two. (Doc. 74-1 ¶ 57.)
                                                7
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 8 of 21




would nonetheless be entitled to summary judgment as to such a claim because

Two Two cannot establish the elements of a hostile work environment claim as a

matter of law. (Id. at 19–22.) Fourth, Defendants argue that they had a legitimate

nondiscriminatory reason for terminating Two Two. (Id. at 22–25.) Fifth,

Defendants argue that Two Two’s race discrimination claim fails because he

cannot establish that the asserted reasons for his termination were pretextual. (Id.

at 25–27.) Sixth, Defendants argue that they are entitled to summary judgment as

to any negligence claim arising from Two Two’s allegedly defective brakes

because such a claim was not pleaded in Two Two’s complaint and because it

would be barred by Pennsylvania’s Worker’s Compensation Act. (Id. at 27–29.)

Finally, Defendants argue that Two Two has failed to establish that he is entitled to

punitive damages. (Id. at 29–31.)

      Two Two opposes Defendants’ summary judgment motion. He first argues

that it is immaterial to his claims under § 1981 and Title VII whether he was an

employee or an independent contractor. (Doc. 73 at 4–5.) Two Two then argues

that the court should apply the mixed motives standard under Price Waterhouse v.

Hopkins, 490 U.S. 228 (1989) because there is direct evidence of race

discrimination and that his claims should survive summary judgment under that

standard. (Doc. 73 at 5–8.) Two Two argues that his claims would also survive

summary judgment under the pretext analysis set forth in McDonnell Douglas
                                          8
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 9 of 21




Corp. v. Green, 411 U.S. 792 (1973). (Doc. 73 at 8–14.) Beyond the race

discrimination claims, Two Two argues that he has produced sufficient evidence

for a hostile work environment claim to go to trial. (Id. at 14–16.) Finally, Two

Two argues that the Workers Compensation Act does not apply to this case and

that he has properly sought punitive damages. (Id. at 16–17.)

      Defendants argue in their reply brief that there is no direct or indirect

evidence of discrimination and that they should accordingly be granted summary

judgment as to Two Two’s race discrimination claims. (Doc. 74 at 2–9.)

Defendants further argue that they had a legitimate nondiscriminatory reason for

firing Two Two. (Id. at 9–12.) Finally, Defendants reiterate their argument that

Two Two did not plead a hostile work environment claim and that there is

insufficient evidence to support such a claim. (Id. at 12–13.)

                                    DISCUSSION

      A. Defendants Are Entitled to Summary Judgment Under Title VII
         Because Two Two Was an Independent Contractor

      The court will first analyze Defendants’ race discrimination claims. Title

VII makes it an unlawful employment practice for an employer “to fail or refuse to

hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of




                                          9
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 10 of 21




employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1).

      To succeed on his discrimination claim under Title VII, Two Two must

establish that he was an employee of Defendants, rather than an independent

contractor. Brown v. J. Kaz, Inc., 581 F.3d 175, 179–80 (3d Cir. 2009). This

question turns on Defendants’ “right to control” Two Two’s actions. Id. at 180

(quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992)). Relevant

factors that the court should consider in determining whether an individual

qualifies as an employee include:

      the skill required [for the individual’s work]; the source of the
      instrumentalities and tools; the location of the work; the duration of the
      relationship between the parties; whether the hiring party has the right
      to assign additional projects to the hired party; the extent of the hired
      party’s discretion over when and how long to work; the method of
      payment; the hired party’s role in hiring and paying assistants; whether
      the work is part of the regular business of the hiring party; whether the
      hiring party is in business; the provision of employee benefits; and the
      tax treatment of the hired party.

Id. at 180 (quoting Darden, 503 U.S. at 323).

      Defendants argue that Two Two was an independent contractor not entitled

to the protections of Title VII because he and NAPA had a contract for his services

that indicated a lack of control as to how Two Two performed his work. (Doc. 61

at 10–12.) Specifically, Defendants note terms of the contract that (1) required

Two Two to maintain his own equipment at his expense; (2) specified that he was
                                         10
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 11 of 21




responsible for determining the “methods, manner and means” of performing his

contractual obligations; (3) gave Two Two sole responsibility for determining the

hours he would work and when he would take breaks; (4) gave Two Two the

power to employ other individuals to assist him in performing his contract with

NAPA; and (5) required Two Two to maintain his own insurance. (Id. at 12–13.)

Two Two does not dispute the relevant provisions of the contract and instead

argues that the question of whether he was an employee or an independent

contractor is legally irrelevant. (Doc. 73 at 5.)

       Two Two is correct that his possible status as an independent contractor is

irrelevant to his § 1981 claim. See Brown, 581 F.3d at 181 (“[A]n independent

contractor may bring a cause of action under section 1981 for discrimination

occurring within the scope of the independent contractor relationship.”).4 But his

argument fails with respect to his Title VII claim, because controlling case law

makes clear that an independent contractor is not entitled to the protections of Title

VII. See Brown, 581 F.3d at 181. The court therefore must determine whether

Two Two was an employee or an independent contractor as a threshold question

with respect to his Title VII claim.




4
 Defendants apparently concede this point because they only seek summary judgment based on
Two Two’s status as an independent contractor as to Two Two’s Title VII claim. (See Doc. 61 at
8–13.)
                                              11
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 12 of 21




      Although it is not dispositive, the court finds that the language of Two

Two’s contract with NAPA leads to the conclusion that he was an independent

contractor. See id. (noting that the language of a plaintiff’s contract, “while not

dispositive of the plaintiff’s employment status” can provide “strong evidence that

[he] was an independent contractor”). Most notably, the contract specified that

Two Two’s services to NAPA were “strictly as a contractor and not as an

employee.” (Doc. 57 ¶ 17; Doc. 72 ¶ 17.) Other terms of the contract also

indicated that NAPA had little control over Two Two’s actions. See Brown, 581

F.3d at 180 (stating that a plaintiff’s status turns on the employers’ “right to

control” the plaintiff’s actions (quoting Darden, 503 U.S. at 323). Specifically,

Two Two was required to maintain his own equipment and insurance, was given

discretion to determine his own hours and breaks, and was given the right to

determine his methods and hire his own employees if necessary. (See Defendants’

Exhibit G, Doc. 57-2 at 223–37.) Given the language of the contract and Two

Two’s failure to marshal evidence to support a contrary conclusion, the court finds

that Defendants are entitled to summary judgment as to the issue of whether Two

Two was an independent contractor. Defendants are, by extension, entitled to

summary judgment as to Two Two’s Title VII claim.




                                           12
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 13 of 21




      B. Defendants Are Not Entitled to Summary Judgment Regarding Two
         Two’s § 1981 Claim

      The court turns its attention to Two Two’s § 1981 claim. As a threshold

matter, the court notes that the parties disagree as to the analytical framework that

the court should employ. Two Two argues that the case should be analyzed under

the mixed motives standard set forth in Price Waterhouse, 490 U.S. at 228,

because Dennison’s “you people” comment is direct evidence of discrimination.

(Doc. 73 at 5–8.) Defendants disagree, arguing there is no direct evidence to

support Two Two’s claim and that the case should therefore be analyzed under the

McDonnell Douglas burden-shifting framework. (Doc. 74 at 2–4.)

      Under the Price Waterhouse mixed-motive standard, which was

subsequently codified in 42 U.S.C. § 2000e-2(m), “an unlawful employment

practice is established when the complaining party demonstrates that race, color,

religion, sex, or national origin was a motivating factor for any employment

practice, even though other factors also motivated the practice.” 42 U.S.C. §

2000e-2(m).

      Although direct evidence of discrimination is not required to proceed under

the Price Waterhouse framework at trial, see Desert Palace, Inc. v. Costa, 539

U.S. 90, 101–02 (2003), the question of whether a plaintiff has produced direct

evidence of discrimination is relevant at the summary judgment stage because the

                                          13
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 14 of 21




presence of direct evidence shifts the burden of proof and production to the

defendants. Glanzman v. Metro. Mgmt. Corp., 391 F.3d 506, 512–14 (3d Cir.

2004). Once a plaintiff produces direct evidence of discrimination “the defendant

has the burden of producing evidence to show that it would have made the same

decision in the absence of discriminatory animus.” Anderson v. Wachovia Mortg.

Corp., 621 F.3d 261, 269 (3d Cir. 2010).

      Direct evidence of discrimination is evidence that a decision maker placed

“substantial negative reliance on an illegitimate criterion.” Anderson v. Consol.

Rail Corp., 297 F.3d 242, 248 (3d Cir. 2002). Stated differently, direct evidence

“would be evidence which, if believed, would prove the existence of the fact in

issue without inference or presumption.” Torrey v. Casio, Inc., 42 F.3d 825, 829

(3d Cir. 1994) (emphasis in original) (quoting Earley v. Champion Int’l Corp., 907

F.2d 1077, 1081 (11th Cir. 1990)).

      Here, the court agrees with Defendants that Two Two has not produced any

direct evidence of discrimination. A plausible interpretation of Dennison’s “you

people” comment is that he meant to refer to Two Two’s status as a Native

American or a non-white person. Equally plausible, however, is that Dennison

meant to refer to Two Two’s membership in some other non-racial class of

individuals, such as independent contractors, professional drivers, or truck lessees.

The fact that one must choose between competing plausible inferences to
                                         14
        Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 15 of 21




determine whether Dennison’s comment was motivated by Two Two’s race

indicates that the evidence is circumstantial, rather than direct. See id. (noting that

direct evidence must be sufficient to prove a fact “without inference or

presumption”).

       Thus, because Two Two’s race discrimination claim is based on

circumstantial evidence of discrimination, the court will analyze it under the

McDonnell Douglas burden-shifting framework.5 See McDonnell Douglas, 411

U.S. at 792. The McDonnell Douglas framework contains three steps. At the first

step, the plaintiff must establish a prima facie case of discrimination. Burton v.

Teleflex, Inc., 707 F.3d 417, 426 (3d Cir. 2013). If the plaintiff meets that burden,

the burden of production shifts to the defendants to offer a legitimate

nondiscriminatory reason for the adverse treatment of the plaintiff. Id. The burden

then shifts back to the plaintiff to show that the proffered nondiscriminatory reason

was a pretext for discrimination. Id. at 427.

       To establish a prima facie case of discrimination at the first step of the

McDonnell Douglas framework, a plaintiff must show (1) that he is a member of a




5
 Although McDonnell Douglas and many other cases in this section are Title VII cases, they are
applicable here because the substantive standards for a discrimination claim are the same under
Title VII and § 1981. E.g., Jones v. Sch. Dist. of Phila., 198 F.3d 403, 409 (3d Cir. 1999) (citing
Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996)); Pedro v. City Fitness, LLC, 803 F.
App’x 647, 651 n.5 (3d Cir. 2020).
                                                 15
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 16 of 21




protected class, (2) that he was qualified for the position he had, (3) that he

suffered an adverse employment action, and (4) that “the action occurred under

circumstances that could give rise to an inference of intentional discrimination.”

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 169 (3d Cir. 2013) (quoting

Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008)). At the summary judgment

stage, the plaintiff’s burden is to show that there is sufficient evidence “to convince

a reasonable factfinder to find all of the elements of the prima facie case.” Burton,

707 F.3d at 426 (quoting Duffy v. Paper Magic Grp., Inc., 265 F.3d 163, 167 (3d

Cir. 2001)).

      Two Two has met his burden to establish a prima facie case. The first three

elements of the prima facie case are easily met because Two Two is a Native

American, he was working as an independent contractor for the Defendants and

was qualified to do so, and his contract was terminated. The fourth element is also

met because Dennison’s “you people” comment is sufficient evidence for a

reasonable finder of fact to infer intentional discrimination.

      Thus, because Two Two has established a prima facie case, the burden shifts

to Defendants to offer a legitimate nondiscriminatory reason for the adverse

employment action. Burton, 707 F.3d at 426. “This burden is ‘relatively light’ and

is satisfied if the employer provides evidence, which, if true, would permit a



                                          16
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 17 of 21




conclusion that it took the adverse employment action for a non-discriminatory

reason.” Id. (quoting Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006)).

      Defendants assert that they had a legitimate nondiscriminatory reason for

terminating Two Two because he was involved in three separate accidents while

driving for NAPA. (Doc. 61 at 23–25.) The court finds this evidence sufficient for

a reasonable finder of fact to conclude that Defendants terminated Two Two for a

nondiscriminatory reason, and Defendants have therefore met their burden.

      Accordingly, the burden shifts back to Two Two to show that the proffered

nondiscriminatory reason was a pretext for discrimination. Burton, 707 F.3d at

427. To meet his burden at this stage, a plaintiff must “point to some evidence,

direct or circumstantial, from which a factfinder could reasonably either (1)

disbelieve the employer’s articulated legitimate reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Id. (quoting Fuentes v. Perskie, 32

F.3d 759, 764 (3d Cir. 1994)). Two Two meets this burden here because

Dennison’s “you people” comment could allow a reasonable finder of fact to either

(a) disbelieve Defendants’ proffered reason for terminating Two Two or (b)

believe that Two Two’s race was a motivating factor in his termination. The court

will therefore deny the motion for summary judgment with regard to Two Two’s §

1981 race discrimination claim.
                                         17
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 18 of 21




      C. Defendants Are Entitled to Summary Judgment as to Any Hostile
         Work Environment, Retaliation, or Negligence Claims

      Having resolved Defendants’ motion as it pertains to Two Two’s race

discrimination claims, the court turns its attention to Defendants’ remaining

arguments. The court concludes that Defendants are entitled to summary judgment

as to any hostile work environment claim, retaliation claim, or negligence claim

because none of those claims were pleaded in Two Two’s complaint.

      The scope of a case is defined by the plaintiff’s complaint. See State of

Nebraska v. State of Wyoming, 515 U.S. 1, 8 (1995) (noting that the scope of the

litigation “as envisioned under the initial pleadings” was the starting point for the

Court’s analysis of motions to amend); Johnson v. Wynn’s Extended Care, Inc.,

635 F. App’x 59, 60 (3d Cir. 2015) (“Johnson’s second amended complaint only

pled violations of the TCCWNA and the New Jersey Consumer Fraud Act, thus

limiting the scope of this case to potential violations of those two statutes.”); see

also 43A CORPUS JURIS SECUNDUM Injunctions § 334 (Westlaw databased updated

June 2020) (“The issues properly determinable by the court are those presented by

the pleadings, and issues which are outside the scope of the case as presented by

the pleadings generally are not before the court for determination.”). Accordingly,

a complaint must give defendants “fair notice” of what claims a plaintiff is raising

against the defendants and the grounds upon which the claims rest. Carpenters

                                           18
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 19 of 21




Health v. Mgmt. Res. Sys. Inc., 837 F.3d 378, 384 (3d Cir. 2016) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      In this case, Two Two’s complaint raised only two counts: a count for race

discrimination under Title VII and a count for race discrimination under § 1981.

(Doc. 1 ¶¶ 73–79.) Although Count I of the complaint states that it is for “Title VII

violations,” Paragraph 74 makes clear that the count raises a race discrimination

claim. (See id. ¶ 74 (“The foregoing conduct by the Defendant constitutes

unlawful discrimination against the Plaintiff on the basis of race and/or color.”).)

The introduction to Two Two’s complaint also clearly indicates that the complaint

raises only race discrimination claims. (See id. ¶ 1 (“Plaintiff initiates this action

to seek redress against Defendants, his former employers, for unlawful race

discrimination in violation of 42 U.S.C. § 1981 and other applicable law.”).

Nowhere in the complaint is there any mention—let alone a claim—of a hostile

work environment, retaliation, or negligence. (See generally id.) Defendants are

therefore entitled to summary judgment as to any hostile work environment,

retaliation, or negligence claims because they were not properly pleaded in the

Plaintiff’s complaint. See, e.g., Drenth v. Boockvar, No. 1:20-CV-00829, 2020

WL 4805621, at *7 (M.D. Pa. Aug. 18, 2020) (granting summary judgment

because claim was not properly pleaded in plaintiff’s complaint).



                                           19
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 20 of 21




      D. Defendants’ Motion Is Denied with Respect to Two Two’s Claim for
         Punitive Damages

      Finally, the court will address Defendants’ argument that they are entitled to

summary judgment as to Two Two’s claim for punitive damages. Defendants

argue that they are entitled to summary judgment as to Two Two’s request for

punitive damages because Pennsylvania law limits punitive damages to situations

in which a defendant has engaged in intentional, willful, wanton, or reckless

misconduct, and Defendants have not engaged in any such conduct in this case.

(Doc. 61 at 29–31.) Defendants’ argument misses the mark.

      The Supreme Court has rejected the argument that punitive damages for a §

1981 claim require a certain level of severity in the alleged conduct. See Kolstad v.

Am. Dental Ass’n, 527 U.S. 526, 535 (1999) (holding that § 1981 “does not require

a showing of egregious or outrageous discrimination independent of the

employer’s state of mind” to establish punitive damages). Rather, a plaintiff may

recover punitive damages for a § 1981 race discrimination claim if the plaintiff

“demonstrates that the respondent engaged in a discriminatory practice or

discriminatory practices with malice or with reckless indifference to the federally

protected rights of an aggrieved individual.” 42 U.S.C. § 1981a(b)(1). Thus,

although the severity of a defendant’s conduct may be relevant evidence in

determining whether the defendant has committed the alleged conduct with the

                                         20
       Case 1:17-cv-02222-JPW Document 83 Filed 09/08/20 Page 21 of 21




requisite state of mind, it is the defendant’s state of mind that determines whether a

plaintiff may be awarded punitive damages. Kolstad, 527 U.S. at 538–39.

      Here, Defendants argue that Plaintiff is not entitled to punitive damages

because he has not alleged sufficiently severe conduct, but they make no argument

as to whether the state of mind standard for punitive damages under § 1981a(b)(1)

is satisfied. Defendants have therefore not met their burden of showing that they

are entitled to judgment as a matter of law on this issue and the court rejects their

argument. Fed. R. Civ. P. 56(a).

                                    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment is

granted in part and denied in part. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: September 8, 2020




                                          21
